DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.

Claim Status
Claims 1 – 8, 17 – 25, and 27 – 34 are pending.  Claims 1, 17, and 30 were amended.  Claims 9 – 16 and 26 are cancelled. Claims 2 – 5, 8, 18 – 21, and 24 were withdrawn. Claim 34 is new.
	
 Election/Restrictions
Claims 1 allowable. Claims 2 - 5, 8, 18 - 21, and 24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, III, IV, V, and VI, as set forth in the Office action mailed on 22 April 2020, is hereby withdrawn s 2 - 5, 8, 18 - 21, and 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1 – 8, 17 – 25, and 27 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 17, and 30, the closest prior art of record, Mosley and Smolenski, either singularly or in combination, fail to anticipate or render obvious the method or apparatus comprising
causing an illumination light to be powered on and off according to a light modulation pattern, wherein the illumination light is configured to emit light that is visible to a user outside the optical testing instrument wherein the illumination light provides improved visibility of contents of a sample tube observable by a user during a testing of the contents,
in combination with all other limitations of the claim as claimed and defined by the applicant.
claims 2 – 8, 18 – 25, 27 – 29, and 31 – 34, the closest prior art of record, Mosley, Smolenski, Kazama, and Kurowski, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 17, and 30, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862